DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
(i) page 8, the term “TiCl3” seems missing in the first rectangle in the chart; and 
(ii) in Table 1, temperature limitation of “NJ ambient” is not defined and it can be in a broad range.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The purpose of the invention is to preserve the catalyst activity T0, however the limitation of T1 being within 65% of T0 claims the lost activity to be 35% or higher which is the opposite of the purpose of preserving the catalyst activity during storage.
Claims 5 and 6 are rejected with the same reasoning.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 10-12, 14 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McManimie et al. (US 3,798,288).
McManimie discloses a process for preparation of Ziegler catalyst by contacting an aluminum compound and titanium compound in a hydrocarbon solvent and storing Ziegler catalyst at temperature of 5oC or lower to reserve the catalyst activity.
In col. 5, lines 22-32: 

    PNG
    media_image1.png
    219
    442
    media_image1.png
    Greyscale

In col. 5, line 73 to col. 6, line 30: 

    PNG
    media_image2.png
    60
    436
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    98
    438
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    474
    444
    media_image4.png
    Greyscale

In cols. 9-10, Example 1:
	
    PNG
    media_image5.png
    390
    435
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    55
    437
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    652
    439
    media_image7.png
    Greyscale

McManimie’s teaching anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-16, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over McManimie et al. (US 3,798,288) alone or in view of Jorgensen et al. (US 5,290,745) and Van Der Bend et al. (US 3,857,795).
McManimie’s teaching is relied upon as shown above.  It is noted that the molar ratio of Al/Ti of 0.5 in McManimie’s Example 1 is not in the claimed range; however, McManimie expressly discloses higher Al/Ti molar ratio as high as 10:1 which is in claimed range. See col. 6, line 72 to col. 7, line 4:

    PNG
    media_image8.png
    73
    439
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    71
    445
    media_image9.png
    Greyscale

It is further noted that McManimie does not expressly discloses a magnesium compound and removal of excess aluminum alkyl during the catalyst preparation.  However, supporting a titanium compound on magnesium chloride and remove the excess aluminum alkyl during the catalyst preparation are conventional in the art and such are disclosed in prior art such as Jorgensen (see Example 1 for its teaching of Mg compound, MgCl2) and Van Der Bend (see col. 8, lines 8-15 for its teaching of alkylaluminum removal for improving the catalyst activity).
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Jorgensen and Van Der Bend’s teaching to McManimie to store a magnesium chloride supported Ziegler catalyst with improved morphology and optimized activity in the absence of any showing of criticality and unexpected results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765